       Case 1:20-cr-00120-LJV-JJM Document 1 Filed 08/13/20 Page 1 of 18




   IN THE DISTRICT COURT OF THE UNITED STATES

                     for the Western District of New York
                                    ____________________

                                                              OCTOBER 2019 GRAND JURY
                                                              (Impaneled 10/18/2019)

 THE UNITED STATES OF AMERICA                                 INDICTMENT

        -vs-
                                                              Violations:
                                                              Title 21, United States Code,
 MARK GREAMAN a/k/a Slim                                      Sections 841(a)(1) and 846;
     (Counts 1, 2-21, 23, 26, 30, 33, 35),
                                                              Title 18, United States Code,
 BRIAN RAY,                                                   Section 2
     (Counts 1, 2, 11-13, 38),                                (38 Counts)
 CHRISTOPHER COOK
     (Counts 1, 22, 24, 25, 27-29), and
 DAMONE MCNAMEE, SR.
     (Counts 1, 27, 31, 32, 34, 36, 37)



                                             COUNT 1

                                    (Narcotics Conspiracy)

                                 The Grand Jury Charges That:

       From in or about October 2019, the exact date being unknown, until on or about the

date of the return of this Indictment, in the Western District of New York, and elsewhere, the

defendants, MARK GREAMAN a/k/a Slim, BRIAN RAY, CHRISTOPHER COOK,

and DAMONE MCNAMEE, SR., did knowingly, willfully, and unlawfully combine,

conspire, and agree together and with others, known and unknown, to commit the following

offenses, that is, to possess with intent to distribute, and to distribute, 10 grams or more of a

mixture and substance containing butyryl fentanyl, acetyl fentanyl, and furanyl UF-17,
       Case 1:20-cr-00120-LJV-JJM Document 1 Filed 08/13/20 Page 2 of 18




Schedule I controlled substances, and analogues of N-phenyl-N-[1-(2-phenylethyl)-4-

piperidinyl] propanamide (fentanyl); and heroin, a Schedule I controlled substance, in

violation of Title 21, United States Code, Sections 841(a)(1), 841(b)(1)(B), and 841(b)(1)(C).

       All in violation of Title 21, United States Code, Section 846.



                                          COUNT 2

                             (Distribution of Butyryl Fentanyl)

                           The Grand Jury Further Charges That:

       On or about October 17, 2019, in the Western District of New York, the defendants,

MARK GREAMAN a/k/a Slim and BRIAN RAY, did knowingly, intentionally, and

unlawfully possess with intent to distribute, and distribute, butyryl fentanyl, a Schedule I

controlled substance.

       All in violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C),

and Title 18, United States Code, Section 2.



                                          COUNT 3

                             (Distribution of Butyryl Fentanyl)

                           The Grand Jury Further Charges That:

       On or about October 24, 2019, in the Western District of New York, the defendant,

MARK GREAMAN a/k/a Slim, did knowingly, intentionally, and unlawfully possess with

intent to distribute, and distribute, butyryl fentanyl, a Schedule I controlled substance.

       All in violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C).




                                               2
       Case 1:20-cr-00120-LJV-JJM Document 1 Filed 08/13/20 Page 3 of 18




                                          COUNT 4

                             (Distribution of Butyryl Fentanyl)

                           The Grand Jury Further Charges That:

       On or about October 29, 2019, in the Western District of New York, the defendant,

MARK GREAMAN a/k/a Slim, did knowingly, intentionally, and unlawfully possess with

intent to distribute, and distribute, butyryl fentanyl, a Schedule I controlled substance.

       All in violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C).



                                          COUNT 5

                             (Distribution of Butyryl Fentanyl)

                           The Grand Jury Further Charges That:

       On or about October 31, 2019, in the Western District of New York, the defendant,

MARK GREAMAN a/k/a Slim, did knowingly, intentionally, and unlawfully possess with

intent to distribute, and distribute, butyryl fentanyl, a Schedule I controlled substance.

       All in violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C).



                                          COUNT 6

                             (Distribution of Butyryl Fentanyl)

                           The Grand Jury Further Charges That:

       On or about November 5, 2019, in the Western District of New York, the defendant,

MARK GREAMAN a/k/a Slim, did knowingly, intentionally, and unlawfully possess with

intent to distribute, and distribute, butyryl fentanyl, a Schedule I controlled substance.

       All in violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C).



                                               3
       Case 1:20-cr-00120-LJV-JJM Document 1 Filed 08/13/20 Page 4 of 18




                                          COUNT 7

           (Distribution of Butyryl Fentanyl, Heroin, Acetyl Fentanyl, and Fentanyl)

                           The Grand Jury Further Charges That:

       On or about November 13, 2019, in the Western District of New York, the defendant,

MARK GREAMAN a/k/a Slim, did knowingly, intentionally, and unlawfully possess with

intent to distribute, and distribute, butyryl fentanyl, heroin, and acetyl fentanyl, Schedule I

controlled substances, and fentanyl, a Schedule II controlled substance.

       All in violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C).



                                          COUNT 8

                             (Distribution of Butyryl Fentanyl)

                           The Grand Jury Further Charges That:

       On or about November 19, 2019, in the Western District of New York, the defendant,

MARK GREAMAN a/k/a Slim, did knowingly, intentionally, and unlawfully possess with

intent to distribute, and distribute, butyryl fentanyl, a Schedule I controlled substance.

       All in violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C).




                                               4
       Case 1:20-cr-00120-LJV-JJM Document 1 Filed 08/13/20 Page 5 of 18




                                          COUNT 9

                             (Distribution of Butyryl Fentanyl)

                           The Grand Jury Further Charges That:

       On or about December 4, 2019, in the Western District of New York, the defendant,

MARK GREAMAN a/k/a Slim, did knowingly, intentionally, and unlawfully possess with

intent to distribute, and distribute, butyryl fentanyl, a Schedule I controlled substance.

       All in violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C).



                                          COUNT 10

                       (Distribution of Butyryl Fentanyl and Heroin)

                           The Grand Jury Further Charges That:

       On or about December 10, 2019, in the Western District of New York, the defendant,

MARK GREAMAN a/k/a Slim, did knowingly, intentionally, and unlawfully possess with

intent to distribute, and distribute, butyryl fentanyl and heroin, Schedule I controlled

substances.

       All in violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C).




                                               5
       Case 1:20-cr-00120-LJV-JJM Document 1 Filed 08/13/20 Page 6 of 18




                                        COUNT 11

                             (Distribution of Butyryl Fentanyl)

                          The Grand Jury Further Charges That:

       On or about December 17, 2019, in the Western District of New York, the defendants,

MARK GREAMAN a/k/a Slim and BRIAN RAY, did knowingly, intentionally, and

unlawfully possess with intent to distribute, and distribute, butyryl fentanyl, a Schedule I

controlled substance.

       All in violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C),

and Title 18, United States Code, Section 2.



                                        COUNT 12

                  (Distribution of Butyryl Fentanyl and Furanyl UF-17)

                          The Grand Jury Further Charges That:

       On or about December 18, 2019, in the Western District of New York, the defendants,

MARK GREAMAN a/k/a Slim and BRIAN RAY, did knowingly, intentionally, and

unlawfully possess with intent to distribute, and distribute, butyryl fentanyl and furanyl UF-

17, Schedule I controlled substances.

       All in violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C),

and Title 18, United States Code, Section 2.




                                              6
       Case 1:20-cr-00120-LJV-JJM Document 1 Filed 08/13/20 Page 7 of 18




                                        COUNT 13

                            (Distribution of Butyryl Fentanyl)

                          The Grand Jury Further Charges That:

       On or about December 26, 2019, in the Western District of New York, the defendants,

MARK GREAMAN a/k/a Slim and BRIAN RAY, did knowingly, intentionally, and

unlawfully possess with intent to distribute, and distribute, butyryl fentanyl, a Schedule I

controlled substance.

       All in violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C),

and Title 18, United States Code, Section 2.



                                        COUNT 14

                 (Distribution of Heroin, Acetyl Fentanyl, and Fentanyl)

                          The Grand Jury Further Charges That:

       On or about January 6, 2020, in the Western District of New York, the defendant,

MARK GREAMAN a/k/a Slim, did knowingly, intentionally, and unlawfully possess with

intent to distribute, and distribute, heroin and acetyl fentanyl, Schedule I controlled

substances, and fentanyl, a Schedule II controlled substance.

       All in violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C).




                                             7
       Case 1:20-cr-00120-LJV-JJM Document 1 Filed 08/13/20 Page 8 of 18




                                          COUNT 15

              (Distribution of Butyryl Fentanyl, Heroin, and Furanyl UF-17)

                           The Grand Jury Further Charges That:

       On or about January 8, 2020, in the Western District of New York, the defendant,

MARK GREAMAN a/k/a Slim, did knowingly, intentionally, and unlawfully possess with

intent to distribute, and distribute, butyryl fentanyl, heroin, and furanyl UF-17, Schedule I

controlled substances.

       All in violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C).



                                          COUNT 16

                             (Distribution of Butyryl Fentanyl)

                           The Grand Jury Further Charges That:

       On or about January 16, 2020, in the Western District of New York, the defendant,

MARK GREAMAN a/k/a Slim, did knowingly, intentionally, and unlawfully possess with

intent to distribute, and distribute, butyryl fentanyl, a Schedule I controlled substance.

       All in violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C).




                                               8
       Case 1:20-cr-00120-LJV-JJM Document 1 Filed 08/13/20 Page 9 of 18




                                          COUNT 17

                             (Distribution of Butyryl Fentanyl)

                           The Grand Jury Further Charges That:

       On or about January 22, 2020, in the Western District of New York, the defendant,

MARK GREAMAN a/k/a Slim, did knowingly, intentionally, and unlawfully possess with

intent to distribute, and distribute, butyryl fentanyl, a Schedule I controlled substance.

       All in violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C).



                                          COUNT 18

              (Distribution of Butyryl Fentanyl, Heroin, and Furanyl UF-17)

                           The Grand Jury Further Charges That:

       On or about January 24, 2020, in the Western District of New York, the defendant,

MARK GREAMAN a/k/a Slim, did knowingly, intentionally, and unlawfully possess with

intent to distribute, and distribute, butyryl fentanyl, heroin, and furanyl UF-17, Schedule I

controlled substances.

       All in violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C).




                                               9
      Case 1:20-cr-00120-LJV-JJM Document 1 Filed 08/13/20 Page 10 of 18




                                         COUNT 19

                                   (Distribution of Heroin)

                           The Grand Jury Further Charges That:

       On or about January 29, 2020, in the Western District of New York, the defendant,

MARK GREAMAN a/k/a Slim, did knowingly, intentionally, and unlawfully possess with

intent to distribute, and distribute, heroin, a Schedule I controlled substance.

       All in violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C).



                                         COUNT 20

                                   (Distribution of Heroin)

                           The Grand Jury Further Charges That:

       On or about February 3, 2020, in the Western District of New York, the defendant,

MARK GREAMAN a/k/a Slim, did knowingly, intentionally, and unlawfully possess with

intent to distribute, and distribute, heroin, a Schedule I controlled substance.

       All in violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C).



                                         COUNT 21

                                   (Distribution of Heroin)

                           The Grand Jury Further Charges That:

       On or about February 5, 2020, in the Western District of New York, the defendant,

MARK GREAMAN a/k/a Slim, did knowingly, intentionally, and unlawfully possess with

intent to distribute, and distribute, heroin, a Schedule I controlled substance.

       All in violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C).



                                               10
      Case 1:20-cr-00120-LJV-JJM Document 1 Filed 08/13/20 Page 11 of 18




                                         COUNT 22

                             (Distribution of Butyryl Fentanyl)

                           The Grand Jury Further Charges That:

       On or about February 11, 2020, in the Western District of New York, the defendant,

CHRISTOPHER COOK, did knowingly, intentionally, and unlawfully possess with intent

to distribute, and distribute, butyryl fentanyl, a Schedule I controlled substance.

       All in violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C).



                                         COUNT 23

                                   (Distribution of Heroin)

                           The Grand Jury Further Charges That:

       On or about February 14, 2020, in the Western District of New York, the defendant,

MARK GREAMAN a/k/a Slim, did knowingly, intentionally, and unlawfully possess with

intent to distribute, and distribute, heroin, a Schedule I controlled substance.

       All in violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C).



                                         COUNT 24

                             (Distribution of Butyryl Fentanyl)

                           The Grand Jury Further Charges That:

       On or about February 14, 2020, in the Western District of New York, the defendant,

CHRISTOPHER COOK, did knowingly, intentionally, and unlawfully possess with intent

to distribute, and distribute, butyryl fentanyl, a Schedule I controlled substance.

       All in violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C).


                                               11
      Case 1:20-cr-00120-LJV-JJM Document 1 Filed 08/13/20 Page 12 of 18




                                         COUNT 25

                             (Distribution of Butyryl Fentanyl)

                           The Grand Jury Further Charges That:

       On or about February 19, 2020, in the Western District of New York, the defendant,

CHRISTOPHER COOK, did knowingly, intentionally, and unlawfully possess with intent

to distribute, and distribute, butyryl fentanyl, a Schedule I controlled substance.

       All in violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C).



                                         COUNT 26

                 (Distribution of Butyryl Fentanyl, Heroin, and Fentanyl)

                           The Grand Jury Further Charges That:

       On or about February 24, 2020, in the Western District of New York, the defendant,

MARK GREAMAN a/k/a Slim, did knowingly, intentionally, and unlawfully possess with

intent to distribute, and distribute, butyryl fentanyl and heroin, Schedule I controlled

substances, and fentanyl, a Schedule II controlled substance.

       All in violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C).




                                               12
      Case 1:20-cr-00120-LJV-JJM Document 1 Filed 08/13/20 Page 13 of 18




                                         COUNT 27

                             (Distribution of Butyryl Fentanyl)

                          The Grand Jury Further Charges That:

       On or about February 24, 2020, in the Western District of New York, the defendants,

CHRISTOPHER COOK and DAMONE MCNAMEE, SR., did knowingly, intentionally,

and unlawfully possess with intent to distribute, and distribute, butyryl fentanyl, a Schedule I

controlled substance.

       All in violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C),

and Title 18, United States Code, Section 2.



                                         COUNT 28

                 (Distribution of Heroin, Acetyl Fentanyl, and Fentanyl)

                          The Grand Jury Further Charges That:

       On or about March 6, 2020, in the Western District of New York, the defendant,

CHRISTOPHER COOK, did knowingly, intentionally, and unlawfully possess with intent

to distribute, and distribute, heroin and acetyl fentanyl, Schedule I controlled substances, and

fentanyl, a Schedule II controlled substance.

       All in violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C).




                                                13
      Case 1:20-cr-00120-LJV-JJM Document 1 Filed 08/13/20 Page 14 of 18




                                          COUNT 29

                  (Distribution of Heroin, Acetyl Fentanyl, and Fentanyl)

                           The Grand Jury Further Charges That:

       On or about March 11, 2020, in the Western District of New York, the defendant,

CHRISTOPHER COOK, did knowingly, intentionally, and unlawfully possess with intent

to distribute, and distribute, heroin and acetyl fentanyl, Schedule I controlled substances, and

fentanyl, a Schedule II controlled substance.

       All in violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C).



                                          COUNT 30

                             (Distribution of Butyryl Fentanyl)

                           The Grand Jury Further Charges That:

       On or about March 12, 2020, in the Western District of New York, the defendant,

MARK GREAMAN a/k/a Slim, did knowingly, intentionally, and unlawfully possess with

intent to distribute, and distribute, butyryl fentanyl, a Schedule I controlled substance.

       All in violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C).




                                                14
      Case 1:20-cr-00120-LJV-JJM Document 1 Filed 08/13/20 Page 15 of 18




                                        COUNT 31

                      (Distribution of Butyryl Fentanyl and Heroin)

                          The Grand Jury Further Charges That:

       On or about March 24, 2020, in the Western District of New York, the defendant,

DAMONE MCNAMEE, SR., did knowingly, intentionally, and unlawfully possess with

intent to distribute, and distribute, butyryl fentanyl and heroin, Schedule I controlled

substances.

       All in violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C).



                                        COUNT 32

                (Distribution of Butyryl Fentanyl, Heroin, and Fentanyl)

                          The Grand Jury Further Charges That:

       On or about May 12, 2020, in the Western District of New York, the defendant,

DAMONE MCNAMEE, SR., did knowingly, intentionally, and unlawfully possess with

intent to distribute, and distribute, butyryl fentanyl and heroin, Schedule I controlled

substances, and fentanyl, a Schedule II controlled substance.

       All in violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C).




                                             15
      Case 1:20-cr-00120-LJV-JJM Document 1 Filed 08/13/20 Page 16 of 18




                                        COUNT 33

        (Distribution of Butyryl Fentanyl, Heroin, Furanyl UF-17, and Fentanyl)

                          The Grand Jury Further Charges That:

       On or about May 14, 2020, in the Western District of New York, the defendant,

MARK GREAMAN a/k/a Slim, did knowingly, intentionally, and unlawfully possess with

intent to distribute, and distribute, butyryl fentanyl, heroin, and furanyl UF-17, Schedule I

controlled substances, and fentanyl, a Schedule II controlled substance.

       All in violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C).



                                        COUNT 34

                (Distribution of Butyryl Fentanyl, Heroin, and Fentanyl)

                          The Grand Jury Further Charges That:

       On or about May 18, 2020, in the Western District of New York, the defendant,

DAMONE MCNAMEE, SR., did knowingly, intentionally, and unlawfully possess with

intent to distribute, and distribute, butyryl fentanyl and heroin, Schedule I controlled

substances, and fentanyl, a Schedule II controlled substance.

       All in violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C).



                                        COUNT 35

                      (Distribution of Furanyl UF-17 and Fentanyl)

                          The Grand Jury Further Charges That:

       On or about May 19, 2020, in the Western District of New York, the defendant,

MARK GREAMAN a/k/a Slim, did knowingly, intentionally, and unlawfully possess with



                                             16
      Case 1:20-cr-00120-LJV-JJM Document 1 Filed 08/13/20 Page 17 of 18




intent to distribute, and distribute, furanyl UF-17, a Schedule I controlled substance, and

fentanyl, a Schedule II controlled substance.

       All in violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C).



                                        COUNT 36

                 (Distribution of Butyryl Fentanyl, Heroin, and Fentanyl)

                          The Grand Jury Further Charges That:

       On or about May 26, 2020, in the Western District of New York, the defendant,

DAMONE MCNAMEE, SR., did knowingly, intentionally, and unlawfully possess with

intent to distribute, and distribute, butyryl fentanyl and heroin, Schedule I controlled

substances, and fentanyl, a Schedule II controlled substance.

       All in violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C).



                                        COUNT 37

                 (Distribution of Butyryl Fentanyl, Heroin, and Fentanyl)

                          The Grand Jury Further Charges That:

       On or about June 17, 2020, in the Western District of New York, the defendant,

DAMONE MCNAMEE, SR., did knowingly, intentionally, and unlawfully possess with

intent to distribute, and distribute, butyryl fentanyl and heroin, Schedule I controlled

substances, and fentanyl, a Schedule II controlled substance.

       All in violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C).




                                                17
      Case 1:20-cr-00120-LJV-JJM Document 1 Filed 08/13/20 Page 18 of 18




                                          COUNT 38

        (Distribution of Butyryl Fentanyl, Heroin, Furanyl UF-17, and Fentanyl)

                          The Grand Jury Further Charges That:

       On or about June 17, 2020, in the Western District of New York, the defendant,

BRIAN RAY, did knowingly, intentionally, and unlawfully possess with intent to distribute,

and distribute, butyryl fentanyl, heroin, and furanyl UF-17, Schedule I controlled substances,

and fentanyl, a Schedule II controlled substance.

       All in violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C).



       DATED: Buffalo, New York, August 13, 2020.


                                           JAMES P. KENNEDY, JR.
                                           United States Attorney

                                    BY:    S/JEREMIAH E. LENIHAN
                                           Assistant United States Attorney
                                           United States Attorney’s Office
                                           Western District of New York
                                           138 Delaware Avenue
                                           Buffalo, New York 14202
                                           716/843-5805
                                           Jeremiah.Lenihan@usdoj.gov


A TRUE BILL:

S/FOREPERSON




                                             18
